   Case 3:15-cv-00309-SMY Document 582 Filed 05/19/21 Page 1 of 1 Page ID #21976

                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEMETRIUS ROSS, on behalf of himself               )
 and all others similarly situated,                 )
                                                    )
                         Plaintiffs,                )
                                                    )
 vs.                                                )    Case No. 15-CV-309-SMY
                                                    )
 GREG GOSSETT, et al.,                              )
                                                    )
                         Defendants.                )

                                                  ORDER

YANDLE, District Judge:

       Pending before the Court is non-party Dennis L. Bailey’s Motion for Extension of Time (Doc. 575)

and Motion for Reconsideration (Doc. 577). Bailey previously sought to intervene in this case (Doc. 539).

However, his request was denied because his claim alleging a deprivation of property while he was

incarcerated by the Illinois Department of Corrections is unrelated to this class action lawsuit (Doc. 574).

In his motion for reconsideration, Bailey now asserts that he suffered the same injuries during the same

institutional shakedowns that are at the heart of this case.

       Pursuant to Federal Rule of Civil Procedure 24(b)(1)(B), “[o]n timely motion, the court may permit

anyone to intervene who . . . has a claim or defense that shares with the main action a common question of

law or fact.” Even if Bailey does have similar claims, as a purported class member, he may intervene in

this lawsuit and protect his individual interests only if class certification is denied. See American Pipe &

Const. Co. v. Utah, 414 U.S. 538, 550-1 (1974) (holding that Rule 23 is designed to avoid unnecessary

intervention by class members). Class certification was granted on March 26, 2020 (Doc. 519); accordingly,

Bailey’s motions are DENIED.

       IT IS SO ORDERED.

       DATED: May 19, 2021
                                                        STACI M. YANDLE
                                                        United States District Judge
                                                  Page 1 of 1
